                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MR. KALIF V. GANT                          :     CIVIL ACTION
                                           :
      v.                                   :
                                           :
                                           :
MR. MICHAEL CLARK, Warden,                 :
THE DISTRICT ATTORNEY OF THE               :
COUNTY OF PHILADELPHIA and                 :
THE ATTORNEY GENERAL OF                    :
THE STATE OF PENNSYLVANIA                  :     NO. 19-5177

                                       ORDER

      NOW, this 23rd day of December, 2020, upon consideration of the Petition for Writ

of Habeas Corpus (Document No. 1) and the Response to Petition for Writ of Habeas

Corpus (Document No. 8), it is ORDERED that the petition is DISMISSED WITHOUT

PREJUDICE.




                                /s/ TIMOTHY J. SAVAGE J.
